Name: 96/599/EC: Commission Decision of 9 October 1996 amending Decision 95/506/EC authorizing Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  environmental policy;  agricultural activity;  plant product;  agricultural policy
 Date Published: 1996-10-18

 Avis juridique important|31996D059996/599/EC: Commission Decision of 9 October 1996 amending Decision 95/506/EC authorizing Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands (Text with EEA relevance) Official Journal L 265 , 18/10/1996 P. 0018 - 0019COMMISSION DECISION of 9 October 1996 amending Decision 95/506/EC authorizing Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands (Text with EEA relevance) (96/599/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 96/14/EC (2), and in particular Article 15 (3) thereof,Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Pseudomonas solanacearum (Smith) Smith, the cause of potato brown rot, from another Member State, it may temporarily take any additional measures which it deems necessary, as long as the Commission has not adopted such measures;Whereas the Kingdom of the Netherlands informed the other Member States and the Commission on 3 October 1995 that some samples of potatoes originating in that country were identified as infected by Pseudomonas solanacearum; whereas complementary reports supplied by the Netherlands indicated that more samples of the 1995 potato production including seed potatoes, showed a confirmed infection by Pseudomonas solanacearum; whereas therefore the Commission adopted Decision 95/506/EC (3) authorizing Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands;Whereas, from information supplied to the Commission by the Netherlands and other Member States, the implementation of such measures during 1996 appears to have provided the necessary safeguards to prevent the spread of Pseudomonas solanacearum;Whereas however, in spite of intensive investigations during 1996, it has not yet been possible to identify the source of contamination nor to determine the extent thereof in the Netherlands and whereas also discussions are still ongoing in order to establish a Community control regime on Pseudomonas solanacearum, it is still justified to adopt additional measures to protect other Member States against the dissemination of Pseudomonas solanacearum as regards the Kingdom of the Netherlands; whereas accordingly Decision 95/506/EC should be extended by a further limited time period;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 95/506/EC is hereby amended as follows:1. in Article 1 (1), the words 'potatoes of the 1995 crop, until 30 June 1996 for seed potatoes and until 30 September 1996 for other potatoes` shall be replaced by the words 'potatoes of the 1996 crop, until 30 June 1997 for seed potatoes and until 30 September 1997 for other potatoes`;2. in Article 3 (1), last subparagraph, the reference to '1 May 1996` shall be replaced by '1 May 1997`;3. in Article 3, paragraph 3, the references to '15 December 1995` and '1994 and 1995` shall be replaced by '15 December 1996` and '1996`, respectively.Article 2 This Decision is addressed to the Member States.Done at Brussels, 9 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 68, 19. 3. 1996, p. 24.(3) OJ No L 291, 6. 12. 1995, p. 48.